DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 2, paragraph 3, line 4, “activation means first in- and then decreases” should say “activation means first increases and then decreases”
Page 3, paragraph 7, lines 4-5, “activation means first in- and then decreases” should say “activation means first increases and then decreases”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has the limitation of “the sensor activation means are forced into the remote position by gravity and/or spring-force”. There is support in the disclosure for the sensor activation means being forced into the remote position by gravity as seen in figures 3a-3b. There is also support for the sensor activation means being forced into the remote position by spring-forces as seen in figures 5a-5b. There is no support for the combination thereof where both gravity and spring-force, force the sensor activation means into the remote position since figs.3a-3b only show gravity with no spring-force and figs. 5a-5b show a spring-force applying upward and gravity would be acting downward in the opposite direction away from the remote position. For amending the claim replacing the term “and/or” with “or” would resolve this issue. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 depends upon claim 5 and has the limitation of “a lever” in line 2, which is unclear of whether this is a different lever than the “a lever” in claim 5. 
Claim 8 depends upon claim 7 and has the limitation of “one end of the lever” and “one end of one lever”. Claim 7 has “a lever” and “claim 5” has “a lever” so it is unclear which lever the applicant is referring to for “the lever” and “one lever”
Claim 9 depends upon claim 5 and has the limitation of “one lever” in line 1. There is insufficient antecedent basis for this limitation in the claims. 
Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 has the limitation of “the sensor activation means are forced into the remote position by gravity and/or spring-force”. There is support in the disclosure for the sensor activation means being forced into the remote position by gravity as seen in figures 3a-3b. There is also support for the sensor activation means being forced into the remote position by spring-forces as seen in figures 5a-5b. There is no support for the combination thereof where both gravity and spring-force, force the sensor activation means into the remote position since figs.3a-3b only show gravity with no spring-force and figs. 5a-5b show a spring-force applying upward and gravity would be acting downward in the opposite direction away from the remote position. For amending the claim replacing the term “and/or” with “or” would resolve this issue.

Allowable Subject Matter
Claims 1 and 5 are allowed. Claim 1 and claim 5 have the limitation of “during the connection, the sensor and the sensor activation means are both displaced by the trolley guide, independently from each other”. 
Maile (US-20120207566-A1) teaches a device (vacuum filing machine 11) with a lever (lifting means 2 with arm 16), sensor (paragraph [0029] for detecting container 3 arrangement), sensor activation means (paragraph [0029], sensor detects connection of container 3 with lifting means 2 sensor activation means is the locking of container 3 with the lifting means 2), and a trolley (filled container 3 with wheels) with a guide (the guide being the sides of the container 3). Maile fails to teach where the trolley guide displaces the sensor and sensor activation means. 
Webster (US-20110147164-A1) teaches a device (conveyer 10) with a lever (lever 118), sensor (sensor in the form of a lift bar 114, paragraph [0034]), sensor activation means (paragraph [0035], lift bar senses engagement member 56 by being displaced vertically), and a trolley (shopping cart 12) with a guide (engagement member 56). The trolley guide (56) displaces the sensor (114, paragraph [0035]) but does not displace the sensor activation means since the sensor (114) senses the guide (56). Webster fails to teach the trolley guide displacing the sensor activation means.  
Hosoda (JP-2011189769-A) teaches a device (automatic transport vehicle 100) with a lever (rotating member 106), sensor (vehicle 100 has an external sensor with the control device 110, sensor 312), sensor activation means (sensor 312 for position recognition of the cart 200), and a trolley (towed cart 200) with a guide (pin 212 and portion 214). Hosoda fails to teach the sensor being displaced by the trolley guide. 
Maile, Webster, and Hosoda all teach a connection between a trolley and a device but all fail to teach the trolley guide displacing both the sensor and the sensor activation means. Claim 1 and 5 have allowable subject matter and so do their dependent claims. 
Claims 7-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maile (US-9675087-B2/US-20120207566-A1) teaches a filling machine and method for monitoring the state of fouling in a vacuum system of a filling machine. Gillette (US-20160338392-A1) teaches systems and methods for providing food intervention and tenderization.Lenkman (US-20150344051-A1) teaches medical equipment cart having a guide. Schrader (US-20140335788-A1) teaches an apparatus and method for production of food. Webster (US-20110147164-A1) teaches a shopping cart conveyor with gate assembly having sensor and latch to couple carts. Webster (US-20090242355-A1) teaches a jam sensor for shopping cart conveyor. Auf Der Heide (US-20090211711-A1) teaches a device for filing packing wrappers with stuffing having cart coupled to filing hopper. Koike (US-20070212202-A1) teaches a bucket transfer apparatus. Bretl (US-20030222151-A1) teaches a card package production system where a cart is coupled with a packaging machine through brace. Pfleger (US-6644210-B1) teaches a shopping cart conveyer with lever system for holding the cart. Heneveld (US-6073942-A) teaches a movable dual cart assembly with a set of connectors for coupling. Hejlesen (US-5050651-A) teaches an apparatus for the opening and separating of valve bags with sensors and cart. Propst (US-4351541-A) teaches a vehicle towing system with a lever and pin for coupling carts together. Higgins (US-4063401-A) teaches a bagging machine with cart and sensor contacting trolley for centering.  Schnell (US-4023735-A) teaches an apparatus and method for processing meat and bone pieces with mixer and trolley. Gregoire (FR-3031334-A1) teaches a motorized timon with lever to couple to cart. Eom Woo Jong (KR-101573788-B1) teaches a trolley for carrying hand baggage with lever and stem for coupling trollies together. Kataoka (JP-2015096446-A) teaches an article conveyance carriage with sensor and coupling mechanism. Sekine (WO-2014157307-A1) teaches a drive-assist unit for bogies having a lever for coupling. Miller (CN-104065700-A) teaches a food production device and method with cart coupled to mixer. Kaup (DE-102013107453-B3) teaches a movable transport carriage with lever and pin for coupling carriages together. Kim (KR-20130081586-A) teaches a shopping cart capable of lifting the bottom plate with fixing member and lever for coupling. Vasilevsky (WO-2013050916-A1) teaches a portable computer vehicle dock with locking lever. Coutier (EP-2540531-A2) teaches a trailer train with lever and hitch for coupling trollies together. Ekbote (WO-2012154872-A2) teaches a cart connection assemblies and methods with lever and trolley guide for coupling. Abouayad (EP-2415856-A1) teaches a pump cart for a biological liquid treatment installation with trolley guides and coupling mechanism. Hosoda (JP-2011189769-A) teaches an automatic transport system with lever and sensor. Gim Chong Won (KR-20090132113-A) teaches a meat cutting machine with trolley connected thereto. Champalaune (FR-2913853-A1) teaches a meat transfer facility with cart coupled to a machine. Jorgensen (WO-2008089570-A1) teaches a mobile abattoir with trolley connected to vehicle. Lauer (CN-101128353-A) teaches a maintenance cart coupled to another cart through lever with pins. Ditmarsen (EP-1889542-A1) teaches a machine and method for the production of meat products. Koehler (DE-102005032678-A1) teaches a device for conveying or processing semisolid materials. Eriksson (WO-2004040148-A1) teaches a locking means for an over-center fastener. Crafoord (EP-1238884-A1) teaches a cart and carrier coupled through levers. (SU-544591-A1) teaches a lever mechanism for holding carts still in the back of a vehicle. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618